Title: Saturday September the 2d 1780.
From: Adams, John Quincy
To: 


       Half holiday. After School went to Pappa’s house. We dined there. After dinner we went to buy the spectators. At about six o clock Mr. Guile came to Pappa’s and stay’d there a little while. They say that an American Frigate has fell in with sixteen sail of merchant vessels and had taken twelve of them. At about 8 o clock Mr. Guile went away. Brother Charles and I are to lodge here this night and we shall not go to school till monday next.
      